DETAILED ACTION Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta et al. (9,255,857, hereinafter Hotta).
 	Regarding claim 1, Hotta discloses an apparatus comprising a a permanent magnet 51 attached to a first shaft 11 and magnetized in a circumferential direction 
    PNG
    media_image1.png
    550
    653
    media_image1.png
    Greyscale
                   
    PNG
    media_image2.png
    764
    699
    media_image2.png
    Greyscale
.
Allowable Subject Matter
5. 	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.6. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the magnetic sensor is mounted on a circuit portion; the circuit portion is provided with a through hole that penetrates the circuit portion in a plate thickness direction; the second holder is provided with a positioning protrusion that extends toward the first holder; and the positioning protrusion provided on the second holder is inserted through the through hole of the circuit portion” (referring to claim 2) and “the positioning protrusion has a shaft portion that extends toward the first holder, and a head portion provided at a distal end portion of the shaft portion and increased in diameter compared to the Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Matsui et al. (9,772,239) disclose a torque detection apparatus. 	Tsuruo (2020/0049577) discloses a sensor device. 	Toyama (10,683,032) discloses a torque detection device and electric power steering system. 	Hotta (2015/0033877) discloses a torque detection device and electric power steering system. 	Toyama (2017/0315004) discloses a torque detector. 	Alsobrooks et al. (6,956,198) disclose a rapid high resolution position sensor for auto steering.8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm. 	Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/13/21